DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-3 and 5-8 are pending in this application (16/639,139) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 06/17/2021, following the Non-Final Rejection office action dated 03/19/2021.    
	Claims 1, 7, and 8 have been amended.
	Claim 4 has been canceled.
		(Please see claims in pages 2-5 of Applicant Arguments/Remarks, filed on 06/17/2021)
	Applicant's submissions have been entered.  

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 08/05/2021, have been received and entered into the record. The references cited therein have been considered by the Examiner. See attached PTO-1449 form(s).

Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-3 and 5-8 (renumbered 1-7) are allowed.


Statement of Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, 7, and 8. Examiner finds Applicant’s arguments in this regard, as detailed in pages 7-9 of Applicant Arguments/Remarks filed on 06/17/2021, to be persuasive. Specifically, the prior art of record (GRITTER, in view of Tucker) does not teach or fairly suggest the claim 1 features: “a display unit that displays contents of the editing and contents of the debugging, wherein, when the same process is designated for debugging a program constituent or variable which is to be debugged and which is included in the controlprogram has been performed a plurality of times, the editing unit displays debugging assistance information including at least one of past editing contents of the program constituent or variable which is to be debugged, change contents of the control program, and relevant error information on the display unit, wherein the editing unit displays a comparison image between the programconstituent which is to be debugged and the past editing contents of program constituent which is included in the debugging assistance information on the display unit, wherein a difference between the program constituent to be debugged and the past editing contents of program constituent is emphasized in the comparison image.” as argued by Applicant. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, 
Dependent claims 2-3, and 5-6 which depend on independent claim 1, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
6.	Claims 1-3 and 5-8 (renumbered 1-7) are allowed.
	Claim 4 was canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	



/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191